Attachment to Advisory Action
1.  Applicant’s amendment filed in August 30, 2021 has been fully considered. The amendment has been filed and considered under AFCP2.0. An Examiner-initiated interview with Angela Lyon on September 2, 2021 to discuss the current amendment and the reasons said amendment would not overcome all of the rejections in the most recent final Office action. Further discussed the possible ways to overcome the prior art rejections by providing additional data that demonstrate unexpected results due to  the presence of isopropyl substituents versus ethyl substituents on NHC on various metal flat surfaces such as silver, gold, palladium, copper and nickel.

2. The amendment has been fully considered, but is not entered given it will not overcome all of the rejections in the most recent final Office action. Thus, Weiner et al discloses thin films of 1,3-diethylbenzimidazol-2-ylidene (NHC) on solid gold substrates, i.e. solid metal, having vertical orientation on the substrate (Abstract), wherein the XPS data showed the formation of a monolayer (p. 2, lines 20-30). Since the NHC layer is bonded to the gold substrate, as shown by carbon-to-gold signal (p. 2, lines 20-30), it would intrinsically and necessarily, at least partially interact with said gold substrate, as well. Though Weiner et al discloses ethyl groups as substituents corresponding to R1 and R2 of formula (I) of instant claim 3, but does not disclose said substituents being isopropyls, the secondary reference of Jacobsen et al was applied for the teachings of that.  Jacobsen et al discloses investigation of bonds between N-heterocyclic carbene (NHC) and metals including gold (Abstract, Title, p. 696), wherein Jacobsen et al explicitly teaches that there is an increase of stability of the NHC for substituents on 
Since the films of NHC on solid gold substrates, including the films of 1,3-dihydro-1,3-bisisopropyl-2H-benzimidazol-2-ylidene, of Weiner et al in view of Jacobsen et al are the same as those claimed in instant invention, said films will intrinsically and necessarily form, or would be reasonably expected to form a densely packed carbene monolayer that exhibits long-range ordering as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). 
See MPEP § 2112.01.

3. Though the reference of Cheng et al, Chemical Physics Letters, 349, 2001, 477-482, provided by Applicant’s, shows the higher Ea values for carbenes having isopropyl substituents, such increase in Ea due to increasing steric hindrance from H as substituents to methyl to isopropyl appears to be an expected result.

4. The amendment is not entered, thus rendering Applicant’s arguments moot.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764